                     Case 2:21-mj-00196-MAT
AO 106 (Rev. 04/10) Application for a Search Warran             Document 1 Filed 04/06/21 Page 1 of 15


                                     UNITED STATES DISTRICT COURT
                                                                    for the
                                                       Western District
                                                      __________        of Washington
                                                                 District  of __________

             In the Matter of the Search of                              )
         (Briefly describe the property to be searched                   )
          or identify the person by name and address)                    )       Case No.     MJ21-196
        SUBJECT PARCELS bearing confirmation numbers:                    )
        EJ545568890US, EJ545568886US, EJ545568909US,                     )
              EJ545568912US, and EJ545568926US,                          )
               more fully described in Attachment A
                                           APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
See Attachment A, incorporated by reference.

located in the             Western                District of            Washington             , there is now concealed (identify the
person or describe the property to be seized):

 See Attachment B, incorporated herein by reference.

          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
               ✔ evidence of a crime;
               ✔ contraband, fruits of crime, or other items illegally possessed;
                 ✔ property designed for use, intended for use, or used in committing a crime;
                    a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
            Code Section                                                          Offense Description
           21 U.S.C. § 841                         Distribution of Controlled Substances & Unlawful Use of Communication Facility,
           21 U.S.C. § 843                         (U.S. Mails) to Distribute Controlled Substances.

          The application is based on these facts:
           ✔ See Affidavit of Postal Inspector , continued on the attached sheet.

                Delayed notice of      days (give exact ending date if more than 30 days:
                under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

                                                                     ✔

                                                                                               Applicant’s signature

                                                                                      Michael D. Harrold, US Postal Inspector
                                                                                               Printed name and title

                                       worn to before me and signed in my presence


Date:            04/06/2021
                                                                                                 Judge’s signature

City and state: Seattle, Washington                                             Mary Alice Theiler, United States Magistrate Judge
                                                                                               Printed name and title


  2021R00407
             Case 2:21-mj-00196-MAT Document 1 Filed 04/06/21 Page 2 of 15




 1 STATE OF WASHINGTON                  )
                                        )      ss
 2
     COUNTY OF KING                     )
 3
 4                                           AFFIDAVIT
 5         I, Michael D. Harrold, being first duly sworn on oath, depose and say:
 6                                          BACKGROUND
 7         1.     Affiant Background. I am a United States Postal Inspector, assigned to
 8 investigate the unlawful transportation of contraband, including Title 21 controlled
 9 substances, through the United States mail. I have been a Postal Inspector since
10 December, 2018, and am currently assigned to the Seattle Division Headquarters office,
11 located in Seattle, Washington. As part of my duties, I investigate incidents where the
12 U.S. mail system is used for the purpose of transporting illegal materials, including
13 controlled substances such as marijuana, cocaine, methamphetamine and heroin, in
14 violation of Title 21, United States Code, Sections 841(a)(1), 843(b), and substances
15 mailed in violation of Title 18, United States Code, Section 1716 (injurious articles). I
16 completed the Criminal Investigator Training Program (CITP) at the Federal Law
17 Enforcement Training Center (FLETC) and the Naval Criminal Investigative Service
18 (NCIS). From 2011to 2018, I was employed as a Special Agent with NCIS. From 2001
19 to 2011, I was a Trooper with the Georgia State Patrol (GSP), completing Trooper School
20 at the Georgia Public Safety Training Center (GPSTC). I was a Police Officer with the
21 Marietta, GA Police Department from 1999 to 2001, completing basic mandate training
22 at the Northwest Georgia Law Enforcement Academy. I have received specialized
23 training in the investigation of controlled substances in the U.S. mails. I have also
24 received training on the identification of controlled substances and interdiction of
25 controlled substances.
26         2.     Duties, Training & Experience. As part of my duties, I investigate the
27 use of the U.S. mails to illegally mail and receive controlled substances, the proceeds of
28 drug trafficking, as well as other instrumentalities associated with drug trafficking, in

     AFFIDAVIT OF INSPECTOR M. D. HARROLD - 1                                UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
     USAO# 2020R00407 [Tacoma to Cincinnati]
                                                                              SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
             Case 2:21-mj-00196-MAT Document 1 Filed 04/06/21 Page 3 of 15




 1 violation of Title 21, United States Code, Sections 841(a)(1) (distribution and possession
 2 with intent to distribute controlled substances), and 843(b) (unlawful use of a
 3 communication facility, including the U.S. mails, to facilitate the distribution of
 4 controlled substances and proceeds from the sale thereof). As set forth below, my
 5 training and experience includes identifying parcels with characteristics indicative of
 6 criminal activity. During the course of my employment as a law enforcement officer, I
 7 have participated in many criminal investigations involving suspicious parcels and
 8 controlled substances.
 9         3.       The information contained in this affidavit is based upon knowledge I
10 gained from my investigation, my personal observations, my training and experience, and
11 investigation by other Inspectors, agents, and officers. Because the purpose of this
12 affidavit is limited to setting forth probable cause to search the SUBJECT PARCEL
13 described below, I have not set forth every fact of which I am aware pertaining to the
14 investigation.
15         4.       Through my training and experience, I am aware that the United States
16 Postal Service (USPS) mail system is often used to transport controlled substances and/or
17 the proceeds from the sales of controlled substances throughout the United States. I have
18 learned and observed that sometimes drug traffickers put controlled substances and
19 proceeds in the same parcel. I also know that drug traffickers prefer mail/delivery
20 services such as Express and Priority Mail because of the reliability of these services, as
21 well as the ability to track the article’s progress to the intended delivery point. When a
22 drug trafficker learns that a mailed article has not arrived as scheduled, he/she becomes
23 suspicious of any delayed attempt to deliver the item.
24         5.       In addition, I am aware that the USPS Express and Priority Mail services
25 were custom-designed to fit the needs of businesses by providing overnight delivery for
26 time sensitive materials. Business mailings often contain typewritten labels, are in flat
27 cardboard mailers, and usually weigh less than eight (8) ounces. In addition, businesses
28

     AFFIDAVIT OF INSPECTOR M. D. HARROLD - 2                               UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     USAO# 2020R00407 [Tacoma to Cincinnati]
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
            Case 2:21-mj-00196-MAT Document 1 Filed 04/06/21 Page 4 of 15




1 using corporate charge accounts print their account number on the Express and Priority
2 Mail label in order to expedite transactions with USPS.
3         6.     Based on my training and experience concerning the use of Express and
4 Priority Mail for the transportation of controlled substances and/or proceeds from the
5 sales of controlled substances, I am aware that these parcels usually contain some or all
6 of the following characteristics (which are different than characteristics of parcels being
7 sent by legitimate businesses):
8                a.     Unlike typical Express and Priority Mail business mailings which
                        usually have typed labels, parcels containing controlled substances
9
                        and/or proceeds often have handwritten address information. In
10                      addition, the address information often contains misspelled words or
                        incomplete/incorrect addresses. This is done in an effort to help
11
                        conceal the true identities of the individuals involved.
12
                 b.     The handwritten label on Express and Priority Mail parcels
13                      containing controlled substances and/or proceeds do not contain a
14                      business account number and/or credit card number. This often
                        indicates that the sender likely paid cash. A credit card or business
15                      account number would more likely enable law enforcement officers
16                      to connect the parcel to identifiable individuals.
17               c.     Express and Priority Mail parcels containing controlled substances
18                      and/or proceeds are often distinguishable from typical business
                        mailings as they do not bear any advertising on the mailing
19                      container/box, and are typically mailed from one individual to
20                      another.

21               d.     The sender and/or recipient addresses on Express and Priority Mail
22                      parcels containing controlled substances and/or proceeds are often
                        either fictitious, or are persons not associated with the addresses
23                      listed in USPS or law enforcement databases.
24
                 e.     The zip codes for the sender addresses on Express and Priority Mail
25                      parcels containing controlled substances and/or proceeds are often
                        different from the zip codes of the post offices from where the
26
                        parcels were mailed.
27
28

     AFFIDAVIT OF INSPECTOR M. D. HARROLD - 3                              UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     USAO# 2020R00407 [Tacoma to Cincinnati]
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
                Case 2:21-mj-00196-MAT Document 1 Filed 04/06/21 Page 5 of 15




 1                  f.     Express and Priority Mail parcels containing controlled substances
                           and/or proceeds are often heavily taped with tape on the seams of the
 2
                           parcel, in an apparent effort to conceal scent.
 3
                    g.     Express and Priority Mail parcels containing controlled substances
 4                         and/or proceeds often include a waiver of signature requirement
 5                         upon delivery.
 6         7.       Inspectors who encounter a parcel with any or all of the above
 7 characteristics often further scrutinize the parcel by, among other tactics, conducting
 8 address verifications using law enforcement databases and conducting trained narcotic-
 9 detecting canine examinations.
10                              ITEM TO BE SEARCHED
11         8.       As set forth in Attachment A, this affidavit is made in support of an
12 application for a search warrant for five USPS Express Mail parcels, hereinafter referred
13 to as the “SUBJECT PARCELS.” These parcels are believed to contain controlled
14 substances or proceeds from the sale of controlled substances. The SUBJECT PARCELS
15 are further described as follows:
16                                         SUBJECT PARCEL 1
17         9.       One USPS Express Mail parcel addressed to “7416 Harrison Ave Apt 2
18 Cincinnati, OH 45231” with a return address of “1928 S L St Tacoma, WA 98405.” This
19 parcel measures approximately 12.5” X 9.5” X .5” with a weight of approximately 0
20 pounds, 5 ounces. This parcel is postmarked March 29, 2021, from zip code 98466 and
21 carries $26.35 in postage. The delivery confirmation number is EJ545568890US. The
22 parcel is currently located at the USPS Seattle Processing and Distribution Center, 10700
23 27th Ave. S., Seattle, Washington.
24                                         SUBJECT PARCEL 2
25         10.      One USPS Express Mail parcel addressed to “7416 Harrison Ave Apt 2
26 Cincinnati, OH 45231” with a return address of “1928 S L St Tacoma, WA 98405.” This
27 parcel measures approximately 12” X 14.125” X 3.5” with a weight of approximately 4
28 pounds, 10 ounces. This parcel is postmarked March 29, 2021, from zip code 98466 and

     AFFIDAVIT OF INSPECTOR M. D. HARROLD - 4                                 UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
     USAO# 2020R00407 [Tacoma to Cincinnati]
                                                                               SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
             Case 2:21-mj-00196-MAT Document 1 Filed 04/06/21 Page 6 of 15




 1 carries $74.85 in postage. The delivery confirmation number is EJ545568886US. The
 2 parcel is currently located at the USPS Seattle Processing and Distribution Center, 10700
 3 27th Ave. S., Seattle, Washington.
 4                                      SUBJECT PARCEL 3
 5         11.    One USPS Express Mail parcel addressed to “7416 Harrison Ave Apt 2
 6 Cincinnati, OH 45231” with a return address of “1928 S L St Tacoma, WA 98405.” This
 7 parcel measures approximately 12” X 14.125” X 3.5” with a weight of approximately 4
 8 pounds, 10 ounces. This parcel is postmarked March 29, 2021, from zip code 98466 and
 9 carries $74.85 in postage. The delivery confirmation number is EJ545568909US. The
10 parcel is currently located at the USPS Seattle Processing and Distribution Center, 10700
11 27th Ave. S., Seattle, Washington.
12                                      SUBJECT PARCEL 4
13         12.    One USPS Express Mail parcel addressed to “7416 Harrison Ave Apt 2
14 Cincinnati, OH 45231” with a return address of “1928 S L St Tacoma, WA 98405.” This
15 parcel measures approximately 12” X 14.125” X 3.5” with a weight of approximately 5
16 pounds, 4 ounces. This parcel is postmarked March 29, 2021, from zip code 98466 and
17 carries $81.95 in postage. The delivery confirmation number is EJ545568912US. The
18 parcel is currently located at the USPS Seattle Processing and Distribution Center, 10700
19 27th Ave. S., Seattle, Washington.
20                                      SUBJECT PARCEL 5
21         13.    One USPS Express Mail parcel addressed to “7416 Harrison Ave Apt 2
22 Cincinnati, OH 45231” with a return address of “1928 S L St Tacoma, WA 98405.” This
23 parcel measures approximately 12” X 14.125” X 3.5” with a weight of approximately 4
24 pounds, 10 ounces. This parcel is postmarked March 29, 2021, from zip code 98466 and
25 carries $81.95 in postage. The delivery confirmation number is EJ545568926US. The
26 parcel is currently located at the USPS Seattle Processing and Distribution Center, 10700
27 27th Ave. S., Seattle, Washington.
28

     AFFIDAVIT OF INSPECTOR M. D. HARROLD - 5                             UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     USAO# 2020R00407 [Tacoma to Cincinnati]
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
             Case 2:21-mj-00196-MAT Document 1 Filed 04/06/21 Page 7 of 15




 1                                      ITEMS TO BE SEIZED
 2         14.    The application requests that law enforcement officers and agents be
 3 authorized to seize the following from the SUBJECT PARCELS, which constitute the
 4 fruits, instrumentalities, and evidence of mailing and distribution of controlled substances
 5 in violation of Title 21, United States Code, Sections 841(a)(1) (distribution and
 6 possession with intent to distribute controlled substances) and 843(b) (unlawful use of a
 7 communication facility, including the U.S. mails, to facilitate the distribution of
 8 controlled substances):
 9                a.     Controlled substances, including, but not limited to, cocaine, crack
                         cocaine, fentanyl, heroin, hashish, marijuana, methamphetamine,
10
                         MDMA, methadone, oxycodone, and Oxycontin;
11
                  b.     Monetary instruments, including but not limited to, currency, money
12                       orders, bank checks, or gift cards;
13
                  c.     Controlled substance-related paraphernalia;
14
15                d.     Documentary evidence relating to the purchase, sale, and/or
                         distribution of controlled substances;
16
                  e.     Notes, letters and other items which communicate information
17
                         identifying the sender and/or recipient or pertaining to the contents
18                       of the mailing; and
19                f.     Fingerprints and/or handwriting, to identify who handled and/or
20                       mailed the parcel.
21                                  THE INVESTIGATION
22         15.    On March 29, 2021, the USPS referred several parcels to the U.S. Postal
23 Inspection Service for further investigation.
24        16.   The SUBJECT PARCELS were identified as suspicious due to the smell of
25 processed marijuana being detected from several of the boxes. All SUBJECT PARCELS
26 had handwritten labels. SUBJECT PARCELS 2 through 5 were heavily taped. The
27 SUBJECT PARCELS were paid for with a pre-paid debit card. I know through my
28

     AFFIDAVIT OF INSPECTOR M. D. HARROLD - 6                               UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     USAO# 2020R00407 [Tacoma to Cincinnati]
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
             Case 2:21-mj-00196-MAT Document 1 Filed 04/06/21 Page 8 of 15




 1 training and experience that these are tactics commonly used by drug traffickers using the
 2 U.S. mails in an attempt to elude detection by law enforcement.
 3         17.     Using USPS and law enforcement databases, I researched the address listed
 4 on the SUBJECT PARCELS. I learned that the address “1928 S L St Tacoma, WA
 5 98405” is a true and deliverable address. The residence is a duplex and has multiple units
 6 receiving delivery. A unit number was not listed on the address. The SUBJECT
 7 PARCELS also did not list a name or phone number for the sender.
 8         18.     Using USPS and law enforcement databases, I researched the recipient
 9 name and address listed on the SUBJECT PARCELS. I learned that the address “7416
10 Harrison Ave Apt 2 Cincinnati, OH 45231” is a true and deliverable address. The
11 SUBJECT PARCELS did not list a name or phone number for the recipient.
12         19.     Based upon this information, on April 2, 2021, at approximately 3:30 PM,
13 Inspectors requested the assistance of Officer Kristina Johnson and her canine partner
14 “Remi.” Officer Johnson and “Remi” cleared a large warehouse and determined it to be
15 clear of the scent of narcotics. The SUBJECT PARCELS were hidden inside the large
16 warehouse, outside of the view of Officer Johnson and “Remi”. Officer Johnson
17 systematically applied “Remi” starting with the periphery of the warehouse. Upon
18 approaching the SUBJECT PARCELS, K-9 ““Remi” stopped and took several deep
19 breaths and sat. When “Remi” sits, it’s an indication she could smell the positive odor of
20 narcotics coming from the parcel. K-9 “Remi” alerted separately to each of the SUBJECT
21 PARCELS. K-9 Officer Johnson’s affidavit describing Remi’s training and qualifications
22 is attached to this affidavit and incorporated herein by reference.
23                                        CONCLUSION
24         20.     Based on the facts set forth in this Affidavit, as well as the attached
25 affidavit (incorporated herein by reference) of Officer Johnson, I believe there is probable
26 cause to conclude that the SUBJECT PARCELS contains controlled substances,
27 currency, documents, or other evidence, more fully identified in Attachment B, that
28 relates to the mailing and distribution of controlled substances, in violation of Title 21,

     AFFIDAVIT OF INSPECTOR M. D. HARROLD - 7                                  UNITED STATES ATTORNEY
                                                                              700 STEWART STREET, SUITE 5220
     USAO# 2020R00407 [Tacoma to Cincinnati]
                                                                                SEATTLE, WASHINGTON 98101
                                                                                      (206) 553-7970
Case 2:21-mj-00196-MAT Document 1 Filed 04/06/21 Page 9 of 15
            Case 2:21-mj-00196-MAT Document 1 Filed 04/06/21 Page 10 of 15




 1                                        ATTACHMENT A
                                          Parcel to be searched
 2
 3                                             SUBJECT PARCEL 1
 4         1.      One USPS Express Mail parcel addressed to “EJ545568890US” with a
 5 return address of “1928 S L St Tacoma, WA 98405.” This parcel measures
 6 approximately 12.5” X 9.5” X .5” with a weight of approximately 0 pounds, 5 ounces.
 7 This parcel is postmarked March 29, 2021, from zip code 98466 and carries $26.35 in
 8 postage. The delivery confirmation number is EJ545568890US. The parcel is currently
 9 located at the USPS Seattle Processing and Distribution Center, 10700 27th Ave. S.,
10 Seattle, Washington.
11                                             SUBJECT PARCEL 2
12         2.      One USPS Express Mail parcel addressed to “7416 Harrison Ave Apt 2
13 Cincinnati, OH 45231” with a return address of “1928 S L St Tacoma, WA 98405.” This
14 parcel measures approximately 12” X 14.125” X 3.5” with a weight of approximately 4
15 pounds, 10 ounces. This parcel is postmarked March 29, 2021, from zip code 98466 and
16 carries $74.85 in postage. The delivery confirmation number is EJ545568886US.             The
17 parcel is currently located at the USPS Seattle Processing and Distribution Center, 10700
18 27th Ave. S., Seattle, Washington.
19                                             SUBJECT PARCEL 3
20         3.      One USPS Express Mail parcel addressed to “7416 Harrison Ave Apt 2
21 Cincinnati, OH 45231” with a return address of “1928 S L St Tacoma, WA 98405.” This
22 parcel measures approximately 12” X 14.125” X 3.5” with a weight of approximately 4
23 pounds, 10 ounces. This parcel is postmarked March 29, 2021, from zip code 98466 and
24 carries $74.85 in postage. The delivery confirmation number is EJ545568909US. The
25 parcel is currently located at the USPS Seattle Processing and Distribution Center, 10700
26 27th Ave. S., Seattle, Washington.
27
28
     ATTACHMENT A - 1                                                   UNITED STATES ATTORNEY
                                                                       700 STEWART STREET, SUITE 5220
     SUBJECT PARCELS TO BE SEARCHED
                                                                         SEATTLE, WASHINGTON 98101
     USAO# 2021R00407 [Tacoma to Cincinnati]                                   (206) 553-7970
            Case 2:21-mj-00196-MAT Document 1 Filed 04/06/21 Page 11 of 15




 1                                             SUBJECT PARCEL 4
 2         4.      One USPS Express Mail parcel addressed to “7416 Harrison Ave Apt 2
 3 Cincinnati, OH 45231” with a return address of “1928 S L St Tacoma, WA 98405.” This
 4 parcel measures approximately 12” X 14.125” X 3.5” with a weight of approximately 5
 5 pounds, 4 ounces. This parcel is postmarked March 29, 2021, from zip code 98466 and
 6 carries $81.95 in postage. The delivery confirmation number is EJ545568912US. The
 7 parcel is currently located at the USPS Seattle Processing and Distribution Center, 10700
 8 27th Ave. S., Seattle, Washington.
 9                                             SUBJECT PARCEL 5
10         5.      One USPS Express Mail parcel addressed to “7416 Harrison Ave Apt 2
11 Cincinnati, OH 45231” with a return address of “1928 S L St Tacoma, WA 98405.” This
12 parcel measures approximately 12” X 14.125” X 3.5” with a weight of approximately 4
13 pounds, 10 ounces. This parcel is postmarked March 29, 2021, from zip code 98466 and
14 carries $81.95 in postage. The delivery confirmation number is EJ545568926US. The
15 parcel is currently located at the USPS Seattle Processing and Distribution Center, 10700
16 27th Ave. S., Seattle, Washington.
17
18
19
20
21
22
23
24
25
26
27
28
     ATTACHMENT A - 2                                                   UNITED STATES ATTORNEY
                                                                       700 STEWART STREET, SUITE 5220
     SUBJECT PARCELS TO BE SEARCHED
                                                                         SEATTLE, WASHINGTON 98101
     USAO# 2021R00407 [Tacoma to Cincinnati]                                   (206) 553-7970
             Case 2:21-mj-00196-MAT Document 1 Filed 04/06/21 Page 12 of 15




 1                                         ATTACHMENT B
                                            Items to be seized
 2
 3
            The following items that constitute evidence, instrumentalities, or fruits of
 4
     violations of Title 21, United States Code, Section(s) 841(a)(1), distribution and
 5
     possession with intent to distribute controlled substances, and 843(b), unlawful use of a
 6
     communication facility, including the U.S. mails, to facilitate the distribution of
 7
     controlled substances:
 8
                 a.     Controlled substances, including, but not limited to, cocaine, crack
 9 cocaine, fentanyl, heroin, hashish, marijuana, methamphetamine, MDMA, methadone,
   oxycodone, and Oxycontin;
10
11                 b.     Monetary instruments, including but not limited to, currency, money
     orders, bank checks, or gift cards;
12
13                  c.     Controlled substance-related paraphernalia;

14                d.     Documentary evidence relating to the purchase, sale, and/or
15 distribution of controlled substances;
16                 e.     Notes, letters and other items which communicate information
     identifying the sender and/or recipient or pertaining to the contents of the mailing; and
17
18                f.       Fingerprints and/or handwriting, to identify who handled and/or
     mailed the parcel.
19
20
21
22
23
24
25
26
27
28
      ATTACHMENT B - 1                                                       UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
      ITEMS TO BE SEIZED
                                                                              SEATTLE, WASHINGTON 98101
      USAO# 2021R00407[Tacoma to Cincinnati]                                        (206) 553-7970
Case 2:21-mj-00196-MAT Document 1 Filed 04/06/21 Page 13 of 15
Case 2:21-mj-00196-MAT Document 1 Filed 04/06/21 Page 14 of 15
Case 2:21-mj-00196-MAT Document 1 Filed 04/06/21 Page 15 of 15
